t c memo united_states tax_court marrianne elizabeth rayhill petitioner v commissioner of internal revenue respondent docket no filed date marrianne elizabeth rayhill pro_se kimberly a santos and kathryn a meyer for respondent memorandum opinion halpern judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and a respectively unless otherwise stated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar petitioner bears the burden_of_proof see rule a background some facts are stipulated and are so found respondent concedes that petitioner is not liable for the sec_6654 addition_to_tax and we will therefore not discuss it further petitioner filed no return for and for that reason respondent prepared for her a substitute for return see sec_6020 the principal adjustments giving rise to respondent's determination_of_a_deficiency in tax are omissions from gross_income of the following items interest income--dollar_figure wages tips and other compensation--dollar_figure and social_security benefits-- dollar_figure the parties have made numerous concessions regarding those adjustments petitioner concedes that she omitted from gross_income interest of dollar_figure respondent concedes that the taxable_amount of the social_security_benefit petitioner received is only dollar_figure which petitioner concedes is includible in gross petitioner makes no argument that pursuant to sec_7491 the burden shifts to respondent in any event the record establishes that petitioner does not satisfy the preconditions found in sec_7491 income respondent also concedes that petitioner is allowed on schedule a itemized_deductions a miscellaneous expense deduction of dollar_figure for attorney's_fees connected with securing the social_security_benefits petitioner concedes that pursuant to an employer_provided and funded group long-term disability policy she received dollar_figure disability payment from the hartford life_insurance co respondent concedes that she received no more than that amount petitioner concedes that some but not all of the disability payment is includible in her gross_income respondent concedes that petitioner is entitled to a schedule a cash charitable_contribution_deduction of dollar_figure and a schedule a noncash charitable_contribution_deduction of dollar_figure respondent concedes that petitioner is entitled to a deduction on schedule c profit or loss from business for business_expenses of dollar_figure petitioner concedes that she neither filed a federal_income_tax return nor paid any_tax for we accept all concessions and find accordingly trial was held in this case on date in los angeles california at the conclusion of the trial the court reviewed with the parties the issues still in dispute although petitioner concedes that some portion of the disability payment is includible in her gross_income she believes that because in part the disability payment represented amounts that she should have received in prior years only that portion allocable to is includible in her gross_income petitioner also believes that she should be allowed deductions for amounts that the parties have stipulated that she spent in and that she claims were for business_expenses but which respondent would not allow as deductions because petitioner failed to show that they were ordinary and necessary business_expenses properly substantiated see sec_162 sec_274 finally notwithstanding petitioner's concession that she neither filed a income_tax return nor paid the tax due she believes that because she was sick during she should not have to pay the sec_6651 and additions for delinquent filing and failure to pay timely also at the conclusion of the trial we set a briefing schedule ordering seriatim briefs with petitioner to go first we allowed her days to file her brief she failed to do so and we allowed her an additional days she again failed to file a brief petitioner resided in california when she filed the petition discussion we are left with few issues to decide and although we could declare petitioner in default with respect to the remaining issues with respect to all of which she bears the burden_of_proof see rule sec_123 sec_151 84_tc_693 aff'd without published opinion 789_f2d_917 4th cir horn v commissioner tcmemo_2002_207 we will address those issues i disability payment sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period the law is clear that gains profits and income are to be included in the gross_income of a cash_method taxpayer for the taxable_year in which they are received see sec_1_451-1 sec_1_446-1 income_tax regs since petitioner has failed to show that for she was other than a cash_method taxpayer the entire amount of the disability payment must be included in her gross_income because she received the entire amount in that year ii deductions petitioner has failed to carry her burden of showing that the disputed deductions were ordinary and necessary expenses paid_or_incurred during in carrying on any trade_or_business see sec_162 or that she has met the substantiation requirements of sec_274 we will allow no deductions other than those respondent allowed iii additions to tax sec_6651 provides for an addition_to_tax in the event a taxpayer fails to timely file a return determined with regard to any extension of time for filing unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id sec_6651 imposes an addition_to_tax when a taxpayer fails to pay the amount of tax shown on a return by the prescribed date unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the addition equals of the tax for each month or fraction thereof during which the tax remains unpaid up to a maximum addition of under sec_6651 a substitute for return prepared pursuant to sec_6020 is treated as the taxpayer's return for purposes of sec_6651 we note in passing that while a properly made substitute for return is necessary before a sec_6651 addition_to_tax for failure to pay the tax shown on return can be imposed on a nonfiler a substitute for return is not a prerequisite to the commissioner's determining a deficiency in tax e g 847_f2d_1379 9th cir deficiency procedures set out in the internal_revenue_code do not require the commissioner to continued with respect to both the sec_6651 and additions to tax respondent bears the burden of coming forth with evidence that imposition of the addition is appropriate see 116_tc_438 see also sec_7491 petitioner concedes that she neither filed a return nor paid any_tax for accordingly we conclude that respondent has produced sufficient evidence to show that the sec_6651 and additions to tax are appropriate unless petitioner proves that either or both of her failure_to_file and failure to pay were due to reasonable_cause and not due to willful neglect a failure_to_file is due to reasonable_cause if a taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also 469_us_241 a failure_to_pay_tax will be considered to be due to reasonable_cause if the taxpayer exercised ordinary care and prudence in providing for her tax_liability but was unable to pay sec_301_6651-1 proced admin regs willful neglect is interpreted as a conscious intentional failure or reckless indifference boyle u s pincite continued prepare a return on a taxpayer's behalf before determining and issuing a notice_of_deficiency accord watson v commissioner tcmemo_2007_146 aff'd 277_fedappx_450 5th cir petitioner claims that she was unaware that any of her income was taxable petitioner's mistake as to or ignorance of the law however does not amount to reasonable_cause and thus will not relieve her from the imposition of the addition_to_tax pursuant to sec_6651 see 25_tc_13 west v commissioner tcmemo_2011_272 wl at petitioner also argues that she was not able to file her returns because of her health problems to substantiate her argument petitioner testified that she is a disabled taxpayer and that she had additional serious medical problems in both and a taxpayer's disability may constitute reasonable_cause for failure_to_file returns boyle u s pincite n see eg rappaport v commissioner tcmemo_2006_87 wl at however a taxpayer does not have reasonable_cause for failing to file tax returns if he or she was performing normal business operations e g rappaport v commissioner wl at while we do not trivialize the medical problems facing petitioner the record indicates she carried on her real_estate brokerage business and her other business affairs throughout petitioner was not specific in her testimony as to the periods of her medical problems or how during those periods her medical problems interfered with her filing a return indeed she testified that she did not file because she did not think that she had to petitioner has not convinced us that her medical problems provided reasonable_cause for her failure to timely file see kelso v commissioner tcmemo_2009_125 wl at consequently we find that petitioner did not have reasonable_cause for her failure to timely file her return and that she is liable for the addition_to_tax under sec_6651 for the reasons stated in connection with our sustaining respondent's imposition of the sec_6651 addition_to_tax we also find that petitioner has not produced evidence that her failure to pay was due to reasonable_cause and not due to willful neglect consequently we find that petitioner is liable for the addition_to_tax under sec_6651 decision will be entered under rule
